Order in so far as it grants plaintiff’s motion for examination of defendant-appellant before trial unanimously affirmed. In so far as it denies said defendant’s cross-motion for a bill of particulars, the order is unanimously modified by granting a bill of particulars as to items 2, 3, 4 and 5. As so modified the order appealed from is affirmed, without costs; the date for the examination to proceed to be fixed in the order; the bill of particulars to be served within ten days after completion of examination before trial. No opinion. Settle order on notice. Present — Martin, P. J., MeAvoy, O’Malley, Glennon and Cohn, JJ.